Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                  No. 04-12-00527-CV

                                CITY OF ASHERTON,
                                      Appellant

                                            v.

    CARRIZO SPRINGS CONSOLIDATED INDEPENDENT SCHOOL DISTRICT,
                             Appellee

               From the 293rd Judicial District Court, Dimmit County, Texas
                           Trial Court No. 11-08-11482-DCV
                      Honorable Cynthia L. Muniz, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellant City of Asherton.

      SIGNED June 26, 2013.


                                             _________________________________
                                             Patricia O. Alvarez, Justice